Citation Nr: 1615093	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  06-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 15, 2010, and in excess of 30 percent thereafter, for service-connected right foot heel spur syndrome with degenerative changes and bunion deformity, right first metatarsophalangeal (MTP) joint, status post bunionectomy (right foot disability), to exclude a temporary 100 percent rating in place from August 24, 2011 through October 31, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 11, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

These matters were previously before the Board in April 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.

In an April 2013 rating decision, a Decision Review Officer (DRO) recharacterized the service-connected right foot disability to include bunion deformity, status post bunionectomy and increased the rating, assigning a 30 percent evaluation effective December 15, 2010.  In that same decision, the DRO noted that the Veteran underwent a surgical right foot hallux valgus correction with rectus alignment of the first metatarsophalangeal joint (bunionectomy) on August 24, 2011.  A temporary 100 percent rating was assigned pursuant to 38 C.F.R. § 4.30 for surgical or other treatment necessitating convalescence, effective from August 24, 2011 through October 31, 2011, after which the 30 percent rating was resumed.  The DRO also granted entitlement to TDIU effective May 11, 2012.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's appeals are properly before the Board.

The issue of entitlement to a TDIU prior to May 11, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 15, 2010, the Veteran's right foot disability was manifested by symptoms of pain, swelling, fatigability, lack of endurance and weakness, productive of no more than moderate severity.

2.  Since December 15, 2010, and excluding the period of temporary total evaluation, the Veteran's right foot disability symptoms did not approximate the loss of use of the foot. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to December 15, 2010, and in excess of 30 percent thereafter, for service-connected right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code (DC) 5010-5284 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice with respect to the Veteran's right foot disability was provided in October 2004 and November 2008 letters to the Veteran.  The claim was subsequently readjudicate, most recently in April 2013 supplemental statement of the case.   

The duty to assist has also been met.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, Social Security Administration (SSA) records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Further, the Veteran was afforded multiple VA examinations, most recently in February 2013, to assess the severity of his right foot disability which are adequate to adjudicate his claim.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not yet been obtained which would be needed for a fair adjudication of the claim.  The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claim at this time.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In an August 1990 rating decision, service connection was granted and an initial 10 percent rating assigned for heel spur syndrome, right foot and degenerative changes, right first MTP joint under 38 C.F.R. § 4.71a, Diagnostic Code 5284-5010.  It was noted that service treatment records included the Veteran's reports of right foot pain and X-ray studies showed small spur on the plantar surface of the right heel and degenerative changes of the first MTP joint.

The Veteran filed a claim for increased rating in September 2004.  His service-connected right foot disability was evaluated as 10 percent disabling prior to December 15, 2010, and as 30 percent disabling since December 15, 2010 (excluding his period of temporary total evaluation).  In more recent rating decisions, the RO has cited to Diagnostic Code 5010-5284 in rating the service-connected disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is a foot disability under DC 5284.  The previously cited hyphenated diagnostic code (5284-5010) shows that a foot disability is the service-connected disorder, and it was rated as if the residual condition is traumatic arthritis under DC 5010, which in turn would be evaluated based on limitation of motion under the appropriate diagnostic code for the specific joint.  Using the previously cited hyphenated code would lead to using the same rating criteria to evaluate the foot disability.  

Under DC 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  A 40 percent disability rating is given for actual loss of use of the foot.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  While there is no specific diagnostic code that sets forth criteria for rating range of motion of the foot, standard range of foot (ankle) motion is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to December 15, 2010

In this case, a September 2004 VA treatment record showed the Veteran complained of pain in the feet.  He reported having had orthotics but no longer using them.  The pain was described as stabbing, burning and continuous in the heels bilaterally, and the pain was worsened with walking.  He was assessed with sciatica symptoms and chronic foot pain.

A February 2005 VA foot examination notes the Veteran walked erect with a mild limp on the right side.  He could get on and off the table without assistance.  He used a cane intermittently.  The Veteran stated that pain in both heels radiated into the soles of both feet.  He said that he did not have any profound weakness, and there was no particular stiffness.  He did not have any swelling, only occasionally in the MP (metacarpal phalangeal) joint of his right big toe.  The Veteran said he fatigued very rapidly with any prolonged standing or walking.  There were no cysts or growths.  He did not complain of any numbness.

Upon examination, the Veteran had mild swelling in the MP joint of the right foot.  He had full range of motion of flexion and extension of the ankle.  The Veteran had pain on palpation of the areas of the calcaneus and there was evidence in the area of calcaneal spur with tenderness in the area.  He was diagnosed with a calcaneal spur on the right foot and some swelling of the MP joints of the right big toe.

A February 2008 VA foot examination noted the Veteran's reports of noticing pain in his right big toe joint from compensating for his plantar fasciitis.  Right foot symptoms included pain, swelling, heat, stiffness, fatigability, lack of endurance and weakness.  There were no flare-ups of foot joint disease noted.  The Veteran stated he was unable to stand for more than a few minutes.  He stated he was able to walk for one-quarter of a mile.  He used an orthotic insert and a cane for ambulation.  On examination, there was objective evidence of painful motion, namely, the first MTP joint range of motion was painful.  There was pain to the touch at the first MTP joint and plantar fascia insertion at the heel.  There was also objective evidence of weakness, but no evidence of swelling, instability or abnormal weight bearing.  Hallux dorsiflexion was 30 degrees.  The hallux was laterally deviated 30 degrees.  The examination report notes the Veteran walked with a limp and shorter stride length and external rotation of the right leg with abduction of the foot to the leg.  An antalgic gait was noted.  The Veteran walked with his cane in the right hand.  The Veteran was diagnosed with heel spur syndrome and hallux valgus of the right foot.

X-rays of the right foot revealed the Veteran had pes planus.  There was also moderate hallux valgus, and a small calcaneal spur was noted plantarly.  No fracture or dislocation was seen.  The joint spaces were well maintained.

The Board finds that, prior to December 15, 2010, the Veteran did not warrant a higher 20 percent evaluation for his service-connected right foot disability.  The Veteran's right foot did not manifest symptoms of claw foot (Diagnostic Code 5278) or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) that would provide for a higher 20 percent evaluation.  The Board has also considered whether the Veteran was entitled to a separate evaluation under Diagnostic Code 5276 (flatfoot) as the evidence shows that the Veteran also has a diagnosis for pes planus.  However, the Board finds that the evidence shows that the Veteran's foot symptoms and functional impairment were attributed specifically to his heel spur disorder and hallux valgus, but not to pes planus.  Therefore, a separate rating for pes planus is not warranted.

Given the diagnosis of hallux valgus, the Board has also considered Diagnostic Code 5280, but a 10 percent rating is the maximum under that Code, for severe or post-surgical resection of the metatarsal head; neither of which are demonstrated by the record. 

During the relevant time period, the Board finds that neither the Veteran's lay statements nor the clinical evidence support a higher 20 percent evaluation under Diagnostic Code 5284.  In essence, the Veteran's service-connected right foot disability does not approximate moderately severe symptomatology.  The Veteran reported experiencing foot pain, particularly in his right big toe joint, and stated he experienced symptoms that included pain, swelling, fatigability, lack of endurance and weakness.  However, he was noted to be able to walk for up to one quarter of a mile.  The evidence, including the Veteran's competent lay statements, do not suggest that the Veteran's right foot symptomatology more closely approximated the criteria for a higher 20 percent evaluation for moderately severe symptoms.  Thus, the Board concludes that prior to December 15, 2010, the Veteran's service-connected right foot disability is no more than 10 percent disabling.

Since December 15, 2010

In April 2013, the RO assigned a 30 percent rating, effective from December 15, 2010.  On that date, the Veteran was afforded a VA examination for his right foot.  The examination report noted the Veteran's right heel spur disorder, as well as the Veteran's reports of right foot symptoms on the plantar surface near the heel that included pain, fatigability, weakness, and lack of endurance.  There were no flare-ups of foot joint disease.  The examination report noted functional limitations that included the Veteran being unable to stand for more than a few minutes and being able to walk for one half of a block with a walker.  

On examination there was no evidence of painful motion, swelling, instability or abnormal weight bearing.  There was evidence of tenderness and weakness.  The examiner noted the Veteran's right foot was tender to palpation at the insertion of the plantar fascia to the calcaneus.  He was unable to put his full weight on his right foot.  The Veteran's foot showed 15 degrees of valgus angulation and pain with range of motion.  The Veteran was slow utilizing the walker and placed most of his weight on the walker.  X-rays showed hallux valgus as well as metatarsus primus varus.  There was mild first metatarsophalangeal joint osteoarthrosis.  There was also cortical irregularity involving the medial aspect of the first metatarsal head suggestive of a bunion deformity.  Pes planus was noted.  The Veteran was diagnosed with calcaneal enthesopathy and hallux valgus deformity with osteoarthrosis of the first metatarsophalangeal joint.  The examination report notes impacts on occupational activities that include decreased mobility, problems with lifting and carrying, and pain.  The Veteran was noted to constantly use a walker that limits many of his activities at home.

An August 2011 VA podiatry note stated the Veteran presented for pre-operative evaluation of right foot bunionectomy.  The treatment to date involved the Veteran wearing wider shoe gear, inserts and using a cane.  The Veteran failed conservative therapy and stated he wanted a surgical correction.  On August 24, 2011, the Veteran underwent a right foot hallux valgus correction.

A November 2011 VA examination report noted diagnoses of right foot pes planus, heel spur and bunionectomy.  The examination report noted the Veteran's longstanding right heel problems with multiple injections to the right heel.  He was status post bunionectomy in August 2011.  The report noted the Veteran's pain on use of the right foot that was accentuated on use.  The Veteran had pain on manipulation of the right foot that was accentuated on manipulation.  There was an indication of swelling on use and calluses on the right foot.  There was decreased longitudinal arch height on weight-bearing and an objective evidence of marked deformity of the right foot.  

The VA examiner found there was not a functional impairment due to the Veteran's flatfoot condition such that no effective function would remain other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran had a severe antalgic gait on the right foot.

In an April 2012, addendum opinion, the examiner noted that the Veteran has had longstanding problems with the right foot particularly with the right heel and plantar fascitis. Given these longstanding problems with the right foot, it was the examiner's opinion that his right bunion, status post right bunionectomy is related to service.

A February 2012 VA podiatry note stated the Veteran complained of pain under the right first MP joint.  He reported being on his foot a lot moving boxes.  The examiner noted no pain in the right foot with the first MP joint range of motion.  There was moderate pain with palpation under the right first metatarsal phalangeal joint.  The Veteran was noted to be obese.

A September 2012 VA podiatry consult noted the Veteran presented with extreme pain on walking on the first MP joint of his right foot.  He also had a history of having pain in the plantar right heel.  There was very little pain on motion of the hallux on palpation of the dorsal surface of the first MP joint.  However, the examiner noted the Veteran had extreme pain on the plantar surface of the first MP joint right foot.  Review of an x-ray showed a severe pes planus with a weak foot component and a small plantar calcaneal spur.

A February 2013 VA foot conditions examination noted diagnoses of degenerative joint disease of the first right metatarsal phalangeal joint, as well as a heel spur of the right foot.  The Veteran did not have acquired claw foot (pes cavus).  There was evidence of a bilateral weak foot.  Namely, the examiner noted a September 2012 treatment record which stated the Veteran suffered from severe pes planus with a weak foot component and a small plantar calcaneal spur.  The Veteran had a post-surgical diagnosis of pes planus with no prior history.  The report noted the Veteran used a wheeled walker with a seat to ambulate around his home.  He cannot walk more than 10 feet without a walker.  He used a cane to stand from sitting to standing position at home or getting out of a car.  The examination report further noted that the Veteran used a walker and cane for his hip condition.  

The examiner stated that due to the Veteran's foot condition, there was not a functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that the Veteran's foot condition impacted his ability to work, noting that the Veteran could not walk more than 10 feet, could not stand for more than one minute, could not climb stairs and could not climb a ladder.

The Board finds that, since December 15, 2010 (and excluding the period of temporary total evaluation), the Veteran's service-connected right foot disability does not warrant a rating in excess of 30 percent.  During that period, the Veteran underwent surgical correction of a bunion and as numerous diagnosed disabilities affecting the right foot.  An increased rating is not warranted under Diagnostic Code 5276 as 30 percent is the maximum schedular rating for unilateral flat foot.  As there is no diagnosis of claw foot, consideration of Diagnostic Code 5278 is not warranted.  Assignment of a 40 percent evaluation for actual loss of use of the foot is not warranted.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The evidence, including the Veteran's lay statements, demonstrate that the Veteran experiences chronic right foot pain and significant limitations in standing and walking, as well as pain and swelling; however, neither the clinical evidence nor the Veteran's assertions substantiate an actual loss of use of his right foot or symptoms approximating the loss of use of the foot.  

Notably, VA examiners in November 2011 and February 2013 both found that due to the Veteran's foot condition, there was not a functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Therefore, the Veteran's service-connected right foot disability is no more than 30 percent disabling.

The Board has also considered the Veteran's lay statements that his right foot disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right foot disability are contemplated by the applicable rating criteria.  His disability is manifested by pain, swelling on use, hallux valgus and limitation of motion.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 60 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds the evidence does not warrant a schedular rating in excess of 10 percent prior to December 15, 2010, or in excess of 30 percent thereafter, for the Veteran's right foot disability.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  However, as the preponderance of the evidence is against the Veteran's claim for an increased disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a disability rating in excess of 10 percent prior to December 15, 2010, and in excess of 30 percent thereafter, for a service-connected right foot disability is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim of entitlement to TDIU prior to May 11, 2012.  The RO granted entitlement to TDIU based on consideration of service-connected disabilities other than the right foot.  The Veteran maintains that he is entitled to a TDIU due to his service-connected right foot disability.  The Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), prior to May 11, 2012. 

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record includes evidence suggesting that the Veteran's service-connected right foot disability prevented him from securing or following substantially gainful employment prior to May 11, 2012.  At his December 2010 VA examination, it was noted that the Veteran constantly used a walker.  The VA examiner stated that all of the Veteran's occupational activities in the past required significant standing, walking, lifting and carrying.  The requirement to use a walker combined with the walking and standing limitations imposed on him by his foot problems exclude him from any such work.  Further, a VA examiner stated in the February 2013 VA examination that the Veteran's foot condition impacted his ability to work, noting that the Veteran could not walk more than 10 feet, could not stand for more than one minute, could not climb stairs and could not climb a ladder.

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

2.  Then re-adjudicate the Veteran's TDIU claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


